Name: Council Regulation (EEC) No 1866/87 of 25 June 1987 temporarily suspending the autonomous Common Customs Tariff duties on certain white beans falling within subheading ex 07.05 B I of the said Tariff
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 1 . 7 . 87 Official Journal of the European Communities No L 176 / 21 COUNCIL REGULATION (EEC) No 1866 / 87 of 25 June 1987 temporarily suspending the autonomous Common Customs Tariff duties on certain white beans falling within subheading ex 07.05 B I of the said Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 28 thereof, Whereas production in the Community of the product specified in this Regulation is currently inadequate or non-existent ; and whereas producers thus cannot meet the needs of user industries in the Community ; Whereas it is in the Community's interest to suspend the autonomous Common Customs Tariff duty totally for the product concerned; Whereas , in view of the difficulty of assessing accurately short-term trends in the economic situation in the relevant sector, this suspension measure should be taken only temporarily by fixing its period of validity by reference to the interests of Community production ; Whereas it is possible that , during the period throughout which the suspension mentioned in the Annex is valid , the nomenclature used by the Common Customs Tariff will be replaced by a new one based on the International Convention on the Harmonized Commodity Description and Coding System , HAS ADOPTED THIS REGULATION: Article 1 The autonomous Common Customs Tariff duty for the product mentioned in the Annex shall be suspended at the level indicated . This suspension shall be valid from 1 September 1987 to 29 February 1988 . Article 2 In due course the Council will adopt the adjustments necessary for application of the International Convention on the Harmonized Commodity Description and Coding System both for the coding and description of commodities . Article 3 This Regulation shall enter into force on 1 September 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 25 June 1987 . For the Council The President H. DE CROO ANNEX CCT heading No Combined nomenclature code Description of goods Autonomous duties (% ) ex 07.05 B I ex 0713.33-90 Beans , white, dried , of the species Pbaseolus Vulgaris, of which not more than 2 % by weight are retained by a screen with apertures of 8 mm in diameter 0 Note: The numbers appearing in the column entitled 'Combined nomenclature code' shall replace those appearing in the column entitled 'CCT heading No' from the date of entry into force of the International Convention on the Harmonized Commodity Description and Coding System.